Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 1/27/2022.

As filed, claims 49-58 and 70-75 are pending, wherein claims 73-75 are new; claims 61-64 and 66 are withdrawn; and claims 1-48, 59, 60, 65, and 67-69 are cancelled.

A new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 and 2/18/2022 has been considered by the Examiner.

Election/Restrictions
Regarding the newly added claims 73-75, these claims are drawn to the elected invention of Group II and thus, these claims will be examined herein.


Priority
The instant application is a 371 (i.e. national stage) application of PCT/US2017/030436 filed 5/1/2017, which claims the benefit under 35 USC 119 (e) from US Provisional Applications 62/423,693 filed 11/17/2016; 62/340,075 filed 5/23/2016; and 62/329,611 filed 4/29/2016.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, only the ‘693 provisional application provided support for the instant process depicted in claims 49, 50, 52-54, 56, and 73-75 (paragraphs 0002, 0015, 0101, 0104, and 0125).  Accordingly, the instant process depicted in claims 49, 50, 52-54, 56, and 73-75 are examined with an effective filing date of 11/17/2016 (the filing date of the ‘693 provisional application; i.e. earliest filing date). 
Since none of the abovementioned provisional applications fully disclosed and supported the use of compound 4 in claims 51 and 71; the amount of the sPLA2 inhibitor effective in treating pigment nephropathy in claim 55; the combination of sPLA2 inhibitor and statin in claims 57 and 58; the sPLA2 inhibitor that does not inhibit Type III sPLA2 in vitro in claim 70; and the combination of sPLA2 and antibody specific for hymenoptera venom in claim 72, the instant process depicted in claims 51, 55, 57, 58, and 70-72 are examined with an effective filing date of 5/1/2017 (the filing date of the PCT application; i.e. earliest filing date).
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ‘656 provisional application.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/27/2022, with respect to claims 49-58, 61-64, 66, and 68-72, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 51 and 71 is withdrawn per amendments.

The § 102(a)(2) rejection of claims 49, 50, 52, and 53 by Klein is withdrawn per remarks because the earliest filing date of Klein is 3/3/2017, since both provisional applications of Klein failed to fully disclose and support the subject matter in Klein.  As mentioned above, the effective filing date of claims 49, 50, 52, and 53 is 11/17/2016, which is prior to the abovementioned effective filing date of Klein and thus, Klein is no longer a valid prior art.

The § 102(a)(2) rejection of claims 51 and 70 by Klein is maintained because these claims, as mentioned above, are examined with an effective filing date of 5/1/2017, which is after the effective filing date of Klein, which is 3/3/2017 and thus, Klein remained as valid prior art.  
In addition, Klein contained an enabling disclosure because Table A of Klein has shown that varespladib, used as a positive control, can inhibit bee venom sPLA2. 


    PNG
    media_image1.png
    219
    1000
    media_image1.png
    Greyscale

(columns 5-6, Table A)

Secondly, MPEP 2121(III) stated that a prior art reference provides an enabling disclosure and thus anticipates the claimed invention if the reference describes the claim invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claim invention; wherein “proof of efficacy is not required for a prior art reference to be enabling for purpose of anticipation”.  The Examiner finds that Klein does provide sufficient details (shown in rejection below) indicating that varespladib can neutralize or ameliorate the toxic effects of a number of venoms, including bee venom, in a subject by inhibiting sPLA2 activity.  Lastly, the Examiner finds that a person of skill in the art, reading Klein, would at once envisage that varespladib can treat a subject who has been envenomed by a hymenoptera from the disclosed arranged limitations or combinations in Klein (shown in rejection below) and thus, the Examiner, according to the guidance in MPEP 2131.02(III), finds that Klein still anticipates the instant process depicted in claims 51 and 70.

The § 103(a) rejection of claims 54 and 56 by Klein is withdrawn per remarks because the earliest filing date of Klein is 3/3/2017, since both provisional applications of Klein failed to fully disclose the subject matter in Klein.  As mentioned above, the effective filing date of claims 54 and 56 is 11/17/2016, which is prior to the abovementioned effective filing date of Klein and thus, Klein is no longer a valid prior art.

The § 103(a) rejection of claims 55 and 71 by Klein is maintained because these claims, as mentioned above, are examined with an effective filing date of 5/1/2017, which is after the effective filing date of Klein, which is 3/3/2017 and thus, Klein remained as valid prior art.  

The claim objection of claims 57, 58, and 72 is withdrawn per amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, claim 50 recites the phrase, “a means for inhibiting secretory phospholipase A2 (sPLA2)” which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 50 recites the limitation, “a means for inhibiting secretory phospholipase A2 (sPLA2)” in reference to the instantly claimed process. Applicant has not described the claimed genus of "a means for inhibiting secretory phospholipase A2 (sPLA2)" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed " a means for inhibiting secretory phospholipase A2 (sPLA2)" encompass anything that can inhibit sPLA2, such as small molecule sPLA2 inhibitors, non-small molecule inhibitors (e.g. peptides), phospholipid conjugate inhibitors, etc. Applicants described a number of small molecule sPLA2 inhibitors and phospholipid conjugate inhibitors as examples of “a means for inhibiting secretory phospholipase A2 (sPLA2)” (paragraphs 0085-0099), which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “a means for inhibiting secretory phospholipase A2 (sPLA2)".

Claims 49-58 and 70-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of varespladib, LY433771, and instant compound 4 for treating a subject who has previously been envenomed by a bee, does not reasonably provide enablement for the use of any sPLA2 inhibitor that is outside varespladib, LY433771, and instant compound 4 for treating a subject who has previously been envenomed by a hymenoptera that is outside of bee.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or the invention commensurate in scope with these claims. 
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
	The nature of the invention - is a method of treating a subject envenomed by a hymenoptera via a small molecule inhibitor of sPLA2 or a combination of a small molecule inhibitor of sPLA2 and statin or a combination of a small molecule inhibitor of sPLA2 and antibody for hymenoptera venom.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In the instant case, the prior art recognizes that not all sPLA2 inhibitors showed high degrees of potency against bee venom sPLA2, when they were previously demonstrated to show high potency against snake venoms.  See Lewin et al., Varespladib (LY315920) Appears to Be a Potent, Broad-Spectrum, Inhibitor of Snake Venom Phospholipase A2 and a Possible Pre-Referral Treatment for Envenomation.  Toxins, 2016, 8, 1-16 (see IDS filed 2/18/2022).
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides an explanation of the biological activity of sPLA2 on pp. 1-2, including references that discuss the implication of sPLA2 inhibitor in the treatment of hymenoptera. In addition, the instant specification in paragraph 0066 stated that sPLA2 inhibitors performed poorly or not-at-all when tested in vitro against bee venom sPLA2 because the type of sPLA2 found in bee venom is Type III or “atypical”, and frequently-utilized sPLA2 inhibitors do not inhibit bee venom sPLA2.  Paragraph 0066 of the instant specification included reference that supported such statement.
	The presence or absence of working examples - The assays in the specification demonstrated that varepladib, LY433771, and instant compound 4 were active against bee venom in vitro.  Varespladib was also tested against bee venom in a number of either in vivo experiment or in vitro assays (pg. 52-58 of the instant specification).
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that any small molecule sPLA2 inhibitor may treat envenomation by any hymenoptera in a patient.
	The quantity of experimentation necessary – A PHOSITA would need to conduct a burdensome quantity of in vitro and/or in vivo experiments in order to determine which sPLA2 inhibitors exhibit the desired inhibitory activity. Note that in University of Rochester v G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue. Applicant’s scope in the instant claims far exceeds this number. The quantity of experimentation would be undue when faced with the task of testing all presently known compounds, or compounds which may be discovered in the future, for Type III sPLA2 inhibition. The specification must teach how to make and use the claimed invention, not how to figure out for oneself how to make and use invention.
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
Conclusion – Claims 49-58 and 70-75 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to treat a subject envenomed by any hymenoptera via any sPLA2 inhibitor.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Claim limitation “a means for inhibiting secretory phospholipase A2 (sPLA2)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure in the instant specification for performing the entire claimed function of inhibiting sPLA2 because the instant specification only described small molecule SPLA2 inhibitors or phospholipid conjugated sPLA2 inhibitors, and failed to describe non-small molecule SPLA2 inhibitor, such as nonapeptide CHEC-9, etc. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 51 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 51 and 71, the claims included the chemical name for AZD2716.  Such chemical name did not pertain to the structure of AZD2716, and did not match up with the chemical name that was recited for AZD2716 in paragraph 0036 of the instant specification.  The inclusion of such chemical name introduced ambiguity into metes and bounds of the claims, which rendered the claims indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51 and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,786,483, hereinafter Klein.  See PTO-892 form mailed on 9/27/2021.

Regarding claims 51 and 70, Klein, for instance, teaches that varespladib (i.e. contravenom) can neutralize or ameliorate the toxic effects of a number of venoms, including bee and wasp venom, in a subject by inhibiting sPLA2 activity and such compound is administered via tumescent contravenom delivery technique within 5-10 minutes after the envenomation.  In addition, varespladib is an inhibitor of the IIa, V, and X isoforms of sPLA2.  

    PNG
    media_image2.png
    230
    316
    media_image2.png
    Greyscale
(column 6, lines 27-42)

    PNG
    media_image3.png
    112
    316
    media_image3.png
    Greyscale
(column 2, lines 34-41)

    PNG
    media_image4.png
    32
    318
    media_image4.png
    Greyscale
(column 3, lines 8-9)

    PNG
    media_image5.png
    179
    317
    media_image5.png
    Greyscale
(column 4, lines 3-16)


    PNG
    media_image6.png
    337
    476
    media_image6.png
    Greyscale
(column 6, Table A)

    PNG
    media_image7.png
    134
    316
    media_image7.png
    Greyscale
(column 7, lines 23-31)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Klein. 


Regarding claim 55:
Determining the scope and contents of the prior art:   
	Klein, for instance, teaches that varespladib can neutralize or ameliorate the toxic effects of a number of venoms, including bee and wasp venom, in a subject by inhibiting sPLA2 activity.

Ascertaining of the difference between the prior art and the claim at issue:   
	Klein, for instance, did not explicitly teach that the abovementioned toxic effect as pigment nephropathy.

Finding of prima facie obviousness --- rationale and motivation:   
According to the guidance in MPEP 2144.05, the Examiner finds that it would only require routine experimentation to optimize the dosage of varespladib, as taught by Klein, so that the pigment nephropathy, which is one of the toxic effects caused by the venom, can be neutralized or ameliorated by varespladib via sPLA2 inhibition.  Thus, these claims are prima facie obvious over the teaching of Klein. 

Regarding claim 71:
Determining the scope and contents of the prior art:   
	Klein, for instance, teaches that varespladib is administered via tumescent contravenom delivery (TCVD) solution.

Ascertaining of the difference between the prior art and the claim at issue:   
	Klein, for instance, did not explicitly teach that a second sPLA2 inhibitor is included in the abovementioned TCVD solution.
Finding of prima facie obviousness --- rationale and motivation:   
	According to MPEP 2144.06, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine varespladib and the sodium salt thereof in order to arrive at the instantly claimed combination because varespladib and the sodium salt thereof are all used as sPLA2 inhibitor. In addition, there’s a reasonable expectation of success that the abovementioned combination will retain the property of sPLA2 inhibitor.  In addition, there is preferred embodiment or blazemark, shown below, that TCVD can simultaneous deliver multiple drugs (e.g. varespladib and its sodium salt) that can counteract, inhibit, neutralize and denature the venom.

    PNG
    media_image8.png
    41
    312
    media_image8.png
    Greyscale
(column 15, lines 19-21)



Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0249027, hereinafter Cunningham.

Regarding claim 50:
Determining the scope and contents of the prior art:   
	Cunningham, for instance, teaches a composition comprising CHEC-7 and/or CHEC-9 peptides, wherein both peptides are sPLA2 inhibitor. Such composition can be injected within 1 hour of injury. CHEC-9 has been shown to inhibit sPLA2 derived from bee venom after it was injected into rats (see paragraphs 0030 and 0143-0145).


    PNG
    media_image9.png
    202
    322
    media_image9.png
    Greyscale
(paragraph 0043)

    PNG
    media_image10.png
    201
    317
    media_image10.png
    Greyscale
(paragraph 0116)

    PNG
    media_image11.png
    158
    322
    media_image11.png
    Greyscale
(paragraph 0020)

    PNG
    media_image12.png
    166
    322
    media_image12.png
    Greyscale
(paragraph 0123)

Ascertaining of the difference between the prior art and the claim at issue:   
	Cunningham, for instance, did not explicitly teach the abovementioned composition to be effective for preventing or lessening non-anaphylactic adverse effects of the bee venom.

Finding of prima facie obviousness --- rationale and motivation:   
According to the guidance in MPEP 2144.05, the Examiner finds that it would only require routine experimentation to optimize the dosage of CHEC-7 and/or CHEC-9, as taught by Cunningham (paragraph 0120), so that non-anaphylactic adverse effects of the bee venom can be lessen via sPLA2 inhibition.  Thus, this claim is prima facie obvious over the teaching of Cunningham. 

Conclusion
Claims 49-58 and 70-75 are rejected.
Claims 61-64 and 66 are withdrawn.
Claims 1-48, 59, 60, 65, and 67-69 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        2nd non